Citation Nr: 0105477	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:  Nicanor C. Sebastain, Jr., 
Attorney 


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had unverified military service from December 
1941 to December 1945.  He died on March [redacted], 1998.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1999 
by the Manila, Republic of the Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant entered notice of disagreement in May 1999, a 
statement of the case was issued in July 1999, and a 
substantive appeal was received in November 1999.  


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died on 
March [redacted], 1998, of cardio-respiratory arrest; gastric 
carcinoma was listed as an antecedent cause.

2.  At the time of his death, the veteran was service-
connected for ischemic heart disease, which was rated as 60 
percent disabling; post-traumatic stress disorder (PTSD), 
which was rated as 30 percent disabling; and malaria, which 
was rated as 0 percent disabling; he was in receipt of a 
total disability rating based on unemployability due to 
service-connected disabilities.

3.  A service-connected disability contributed substantially 
or materially to cause the veteran's death.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service caused 
or contributed to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1310 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.312 (2000).

2.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. § 3.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, for assistance to a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, service medical 
records and the veteran's private and VA treatment records 
have been obtained.  Under the circumstances, the Board finds 
that the record as it stands allows for equitable appellate 
review and that there has been substantial compliance with 
the provisions of the Veterans Claims Assistance Act of 2000.  
No useful purpose would be served in this case by delaying 
appellate review for additional development. 


I.  Service Connection For The Cause Of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

In October 1995, the veteran was granted service connection 
for ischemic heart disease, and was assigned a 30 percent 
disability rating, effective November 18, 1993.  A March 1997 
rating decision increased the rating for the veteran's 
ischemic heart disease from 30 percent to 60 percent, 
effective March 21, 1996.  During his lifetime the veteran 
was also granted service connection for PTSD, rated as 30 
percent disabling at the time of death, and malaria, rated as 
0 percent disabling at the time of the veteran's death.  The 
Board further observes that in March 1997 the veteran was 
granted a total disability rating based on unemployability 
due to service-connected disabilities (TDIU), effective March 
21, 1996.

A May 1995 VA POW examination reflected a diagnosis of 
cardiomegaly with exertional dyspnea consistent with early 
congestive heart failure; a mild resting tumor was also 
noted.

A May 1996 ECG Holter Monitor revealed a diagnosis of atrial 
fibrillation with mostly controlled ventricular response; 
premature ventricular contractions, rare, were also noted.

At a May 1996 VA general medical examination, the veteran 
complained of shortness of breath and chest pain on minimal 
exertion relieved by taking Nitrostat.  Physical examination 
revealed an irregular heart beat.  A chest X-ray revealed no 
evidence of acute cardiopulmonary disease.  The diagnosis was 
severe coronary artery disease and angina pectoris triggered 
by minimal exertion (thus limiting employability).

The veteran's Death Certificate indicates that he died on 
March [redacted], 1998, of cardio-respiratory arrest; gastric 
carcinoma was listed as an antecedent cause.

In a statement received in December 1998, the physician who 
certified the veteran's death stated that the immediate cause 
of the veteran's death was Cardio-Respiratory arrest 
secondary to Ischemic Heart Disease with underlying gastric 
carcinoma.

Based on the statements from the certifying official, and in 
resolving all reasonable doubt in the appellant's favor, the 
Board finds that the veteran's service-connected ischemic 
heart disease contributed substantially or materially to 
cause the veteran's death.  While the certifying physician 
did not elaborate or provide details regarding the 
relationship between the heart disease and the veteran's 
death, his conclusion does seem to be consistent with the 
June 1996 VA examination report which described the veteran's 
heart disease as "severe."  Resolving all reasonable doubt 
in the appellant's favor, the Board concludes that service 
connection for the cause of the veteran's death is warranted.


II.  38 U.S.C.A. § 1318

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  To this extent, the appeal is 
granted.

The appeal on the issue of entitlement to dependency and 
indemnity compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 is dismissed.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

